___________

                                     No. 96-1090
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Southern District of Iowa.
Larry Richard Wilhelm,                    *
                                          *         [UNPUBLISHED]
              Appellant.                  *


                                     ___________

                        Submitted:   May 30, 1996

                            Filed:   June 5, 1996
                                     ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Larry Richard Wilhelm appeals the district court's1 denial of his
motion for production of documents.       Having carefully reviewed the record
and the parties' briefs, we conclude the denial of the motion was proper
and that an opinion would lack precedential value.


     Accordingly, we affirm.         See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.